PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/830,843
Filing Date: 4 Dec 2017
Appellant(s): Friedman et al.



__________________
Anthony F. Bonner Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 25, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 28, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 U.S.C. 103 as being anticipated by Laliberte U.S. Patent Application Publication Number 2016/0359987 A1 and further in view of Duggal et al. U.S. Patent Application Publication Number 2016/0210662 A1.

(2) Response to Argument
Issue A, Appeal Brief page 7:
Appellant asserts that prior art does not disclose “determining, by the computing device, a content provider that provided the content to the user and a preferred content provider of the recipient… [and] providing, by the computing device, instructions for the preferred content provider to provider the content to the recipient” as recited in claim.
Response to Issue A:
The examiner respectfully disagrees.  Duggal teaches: determining, by the computing device, a content provider that provided the content to the user and a preferred content provider of the recipient (see recipient can identify sharing preferences for options for sharing content such as email, or first or second social media network on page 2 section [0017]).


Issue B, Appeal Brief page 8:
Appellant asserts that prior art does not disclose “preferred content provider of the recipient” as claimed. Appellant asserts that Duggal teach that a recipient’s preference for receiving a communication; instead teaches that a person who wishes to send a previously received email may dictate the manner in which the email is passed along to the next recipient.
Response to Issue B:
The examiner respectfully disagrees.  Duggal teaches the importance for the recipient to have identified preferred sharing options to receive a content, based on the specific nature of the content, via an identified preferred content provider, such as a first or second network (see page 2 section [0018]).  Duggal teaches for the recipient to actively determine the best preferred content provider to use, based on the nature of the content received.   Duggal teaches using recipient identified preferred content provider to receive content as claimed.



Issue C, Appeal Brief page 9:
Appellant asserts that prior art Laliberte teaches selection of a destination sharing platform from multiple access platforms, but never suggest communicating with a recipient’s content provider to grant access.
Response to Issue C:
The examiner respectfully disagree.  Laliberte teaches selection of different destination sharing platforms, or external sharing platforms used by the recipient (see page 4 section [0046]), and selection of different external content integration preferences or parameters to customize user interactions for content integration with the external sharing platform (see page 4 section [0046]).  Laliberte teaches using external destination sharing platforms, or recipient’s preferred content providers, to provider content to the recipient.  Laliberte further teaches passing external content integration preferences or parameters to the external sharing platforms, or recipient’s preferred content provider as claimed, to customize the content on the external sharing platform.  Laliberte teaches using an external recipient platform and passing parameters to customize content on the external recipient platform to grant recipient content access.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Examiner, Art Unit 2451

Conferees:
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451                                                                                                                                                                                                        
/JOHN B WALSH/Primary Examiner, Art Unit 2451                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.